Title: John Adams to Abigail Adams, 9 July 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris July 9. 1783

Not a Line from you since December. Congress has not cutt off our heads for making Peace, and that is some Comfort. I am not in health and dont expect to be, untill I can get home. But when will this be? We are all at as great Uncertainty as We have been these six Months. Yet one should think it cannot be long before the Treaty is finished. You must not cease to write to me, untill I arrive at your Door. Write by England Holland France. The Letters will find their Way. Write decently and then I dont care if they open your Letters, at present.
My Duty to my Mother and Father, Brothers and sisters, Unkles and Aunts, Sons and Daughter, Cousins and all the rest.
I am very angry with my Freinds in Mass. They neglect me most Shamefully. I wrote them a Multitude of Letters from the Hague last summer and again from Paris last Winter, and have no answer from any one, but a friendly Letter from Mr. Dalton of Newbury Port. I Suppose they are afraid to write me. Fine indeed. I should have excepted a Letter or two from Gen. Warren. I cant learn whether he is in Congress or not. He will receive some long Letters from me. Pray him to be very cautious of them. Neither they nor I can do any good in the present Circumstances.
Dr. Franklin gives out very seriously that he must return and he has been lately more than commonly Smooth and gracious. I know not what his Intentions are.
Receiving no Answers to publick or private Letters that We know have been received is very painfull. And the long Uncertainty about every thing is enough to kill one. All but me are pretty well. Adieu.
